Citation Nr: 1043337	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for congestive heart failure 
with idiopathic cardiomyopathy, to include as a result of 
exposure to herbicides or as secondary to service-connected 
posttraumatic stress disorder (PTSD) and/or scar, shell fragment 
wound, of the right arm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  
He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

The Board notes that, in his March 2007 substantive appeal (VA 
Form 9), the Veteran requested a hearing before a Veterans Law 
Judge sitting at the RO.  Thereafter, in an August 2008 telephone 
call, he withdrew his request for a Board hearing and indicated 
that he wished for his appeal to be decided by the Board on the 
evidence already of record.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.

2.  The Veteran has a current diagnosis of coronary artery 
disease, which is included in VA's definition of ischemic heart 
disease.

3.  Coronary artery disease is presumed to be a result of 
exposure to herbicides.

4.  Idiopathic cardiomyopathy is caused by the Veteran's service-
connected PTSD and scar, shell fragment wound, of the right arm.

5.  Coronary artery disease and idiopathic cardiomyopathy 
resulted in congestive heart failure.




CONCLUSION OF LAW

Service connection is warranted for congestive heart failure with 
idiopathic cardiomyopathy and coronary artery disease.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006), (2010); 75 Fed. Reg. 14,391 (March 25, 
2010); 75 Fed. Reg. 53,202 (August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for 
congestive heart failure with idiopathic cardiomyopathy and 
coronary artery disease herein constitutes a complete grant of 
the benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations. 

The Veteran contends that he was exposed to herbicides while 
serving in Vietnam and currently has a diagnosis of congestive 
heart failure with idiopathic cardiomyopathy and coronary artery 
disease.  Therefore, he claims that presumptive service 
connection is warranted for ischemic heart disease.  In the 
alternative, the Veteran alleges that he is entitled to service 
connection for his congestive heart failure with idiopathic 
cardiomyopathy and coronary artery disease as secondary to his 
service-connected PTSD and/or scar, shell fragment wound, of the 
right arm.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii). The Board 
notes that, while the Veteran's service personnel records are not 
of record, his service treatment records reflect that he was 
treated for a shrapnel wound in May 1967 in the Republic of 
Vietnam.  Therefore, the Board finds that the Veteran is presumed 
to have been exposed to herbicides coincident with his service in 
the Republic of Vietnam.

Current VA regulations provide that the following diseases shall 
be service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory cancers, and soft 
tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  On March 25, 2010, 
the Secretary published in the Federal Register a proposed rule 
that would amend 38 C.F.R. § 3.309(e) to establish a presumption 
of service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  75 Fed. 
Reg. 14,391.  On August 31, 2010, the Secretary published in the 
Federal Register a final rule amending 38 C.F.R. § 3.309(e) to 
establish such presumptions.  75 Fed. Reg. 53,202.  The final 
rule was effective August 31, 2010.  

In the proposed rule, which was ultimately adopted, VA noted 
that, according to Harrison's Principles of Internal Medicine 
(Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), 
IHD [ischemic heart disease] is a condition in which there is an 
inadequate supply of blood and oxygen to a portion of the 
myocardium; it typically occurs when there is an imbalance 
between myocardial oxygen supply and demand.  Therefore, for 
purposes of the regulation, the term ''IHD'' [ischemic heart 
disease] includes, but is not limited to, acute, subacute, and 
old myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina.  Since the term refers only to heart disease, it does not 
include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke.  
75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

The record reflects that the Veteran has a diagnosis of coronary 
artery disease, which is included in VA's definition of ischemic 
heart disease.  Such also shows that the Veteran has idiopathic 
cardiomyopathy as a result of his service-connected PTSD and 
scar, shell fragment wound, of the right arm.  Moreover, the 
record reveals that the Veteran's coronary artery disease and 
idiopathic cardiomyopathy resulted in congestive heart failure.

Specifically, a February 2002 private treatment record from Dr. 
Black reveals an assessment of congestive heart failure.  In a 
March 2002 private treatment record from Dr. Maclennan, it was 
noted that the Veteran had a history of heart disease.  Mild 
heart failure was diagnosed.  A March 2002 private treatment 
record from Dr. Karimian reflects that the Veteran was assessed 
with congestive heart failure class II/III.  It was noted that 
ischemia needed to be ruled out and other possibilities included 
dilated and/or ethanol induced cardiomyopathy.  A June 2002 
record reveals that the Veteran's problem list include dilated 
cardiomyopathy, congestive heart failure class II-III, and 
nonobstructive coronary artery disease.  In June 2003 and 
December 2003 records, Dr. Karimian diagnosed the Veteran with 
congestive heart failure class II-III due to dilated 
cardiomyopathy and nonobstructive coronary artery disease.  
Likewise, a January 2004 exercise stress test report reflects 
that the Veteran had a medical history of congestive heart 
failure secondary to dilated cardiomyopathy, nonobstructive 
coronary artery disease, pulmonary hypertension, mild aortic and 
pulmonary insufficiency, mitral and tricuspid regurgitation, 
dyslipidemia, and hypothyroidism.  In October 2004, a VA examiner 
diagnosed the Veteran with idiopathic cardiomyopathy with 
congestive heart failure with class III symptoms.

Based on the foregoing, the Board finds that the Veteran has a 
diagnosis of coronary artery disease, which is included in VA's 
definition of ischemic heart disease.  Therefore, coronary artery 
disease is presumed to be a result of exposure to herbicides.  
Additionally, the record reflects that the Veteran has a 
diagnosis of idiopathic cardiomyopathy, which medical opinions of 
record have related to the Veteran's service-connected PTSD and 
scar, shell fragment wound, of the right arm.  

In this regard, VA regulations provide that service connection 
may be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, effective 
October 10, 2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  38 C.F.R. § 
3.310(b) (2010).  Although the stated intent of the change was 
merely to implement the requirements of Allen, supra, the Board 
finds that the new provisions amount to a substantive change to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In a January 2004 statement, Dr. Karimian stated that the Veteran 
had congestive heart failure class I-II secondary to idiopathic 
dilated cardiomyopathy that was as likely as not caused by 
stress.

In an October 2004 addendum to an examination report, a VA 
examiner, following a review of the record and an examination of 
the Veteran, opined that the Veteran's PTSD was at least as 
likely as not a cause of his cardiac condition, diagnosed as 
idiopathic cardiomyopathy with congestive heart failure with 
class III symptoms.  The examiner noted that clinical studies 
reveal that there are a number of precipitating factors that 
trigger a heart condition and psychological stress was one of 
those factors.  He stated that, from a review of the medical 
records, the Veteran did not start having a cardiac condition 
until after he started experiencing depression, anxiety, and 
stress disorders and was finally diagnosed with PTSD.  The 
examiner noted that clinical studies showed that mental stress or 
emotional factors preceding hospitalization for a cardiac 
condition have been reported in over 50% of patients.  Stress 
induced heart failure had been described in many clinical studies 
and that psychological stress induced changes in left ventricular 
diastolic function in patients with idiopathic cardiomyopathy, 
which was similar to the Veteran's case.  The examiner stated 
that there are known clinical findings that suggest that left 
ventricular function was impaired during psychological stress.  
He also observed that there were no records indicating that the 
Veteran had hypertension that preceded his heart condition, 
diabetes, or any other infection that may have led to a heart 
condition.  The examiner concluded that, based on such factors 
along with a review of all pertinent medical records of the case 
and current examination, it was his opinion that PTSD had at 
least as likely as not caused the Veteran's current cardiac 
condition.

In a February 2007 statement, Dr. Nalos indicated that the 
Veteran was being followed for a dilated cardiomyopathy.  He 
indicated that that the Veteran was treated on active duty for an 
infection associated with his right arm shrapnel wound and that 
there may be some relation of such with his chronic 
cardiomyopathy. 

Therefore, based on the foregoing opinions from Dr. Karimian, the 
VA examiner, and Dr. Nalos, the Board finds that the Veteran's 
idiopathic cardiomyopathy is caused by, i.e., is secondary to, 
his service-connected PTSD and scar, shell fragment wound, of the 
right arm.  

Moreover, the record reveals that the Veteran's coronary artery 
disease and idiopathic cardiomyopathy resulted in congestive 
heart failure.  Specifically, as indicated previously, in June 
2003 and December 2003 records, Dr. Karimian diagnosed the 
Veteran with congestive heart failure class II-III due to dilated 
cardiomyopathy and nonobstructive coronary artery disease.  
Therefore, the Board concludes that service connection is 
warranted for congestive heart failure with idiopathic 
cardiomyopathy and coronary artery disease.


ORDER

Service connection for congestive heart failure with idiopathic 
cardiomyopathy and coronary artery disease is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


